Case 1:18-cr-00039-WES-LDA Document 51 Filed 12/28/20 Page 1 of 17 PageID #: 664




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF RHODE ISLAND

 United States of America             §
                                      §
             v.                       §     Cr. Case No. 18-00039 (WES)
                                      §
 Billie-Russell: Schofield            §
 __________________________________________________________________
                                   AMENDED
                   MOTION PURSUANT TO 28 U.S.C. §455(a)
                  TO RECUSE THE HON. WILLIAM SMITH
                           with Declarations in Support

 28 U.S.C. §455 requires recusal in any case “in which the judge’s impartiality might reasonably

 be questioned”, and “any close questions should be decided in favor of recusal”.1 Under the facts

 presented in this Motion, the recusal of The Hon. William E. Smith is not a “close question”. A

 stay of the calendar is also requested until this Motion is adjudicated and any necessary appeal

 concluded.

 Relevant Procedural Posture of the Case

 I pled guilty on April 22, 2019 to one count of ‘tax evasion’ in regard to 2009. Shortly thereafter,

 on or about May 7, 2019, I met Mr. Robert A. McNeil a forensic accountant with over 40 years of

 experience working with some of the largest corporations in the Nation.

 My Defense: Newly Discovered Evidence of my ACTUAL INNOCENCE
 When Mr. McNeil reviewed the Individual Master File record (IMF) and other related

 documentation provided by the Internal Revenue Service (IRS) concerning me and 2009, he noted

 the standard sequence of falsified entries IRS invariably inserts into the all-controlling IMF annual

 records (“modules”) related to targeted nontaxpayers, which are injected to justify initiating



 1
     See In re: United States, 158 F.3d26, 30 (1st Cir. 1998)

 18-CR-00039 Amended Motion to Recuse The Hon. William E. Smith                                Page 1
Case 1:18-cr-00039-WES-LDA Document 51 Filed 12/28/20 Page 2 of 17 PageID #: 665




 criminal and civil prosecutions. More specifically, and as proven elsewhere,2 IRS falsified its IMF

 record concerning me and 2009 to reflect 1.) its pretended receipt of a 1040A return FROM ME,

 (a so-called “non-filer”) on “August 25, 2011”, which document does not exist, and to reflect 2.)

 IRS’ pretended preparation of a substitute 1040A income tax return on September 12, 2011. Again,

 no such documents exist; no such thing occurred.

 That sequence of digital fraud is invariable when the Service initiates attacks on ‘nontaxpayers’.

 It is an “institutionalized” IRS “scheme”.3,4 I request the Court take mandatory judicial notice per

 FRE 201(c)(2) of the following facts easily available to the Court:

      IRS Commissioners have repeatedly, publicly conceded the income tax is voluntary, 5


 2
    See Exh. A, sworn Declaration of Robert A. McNeil appended hereto, and see Provisional Motion to
 Withdraw Plea, filed contemporaneously with this Motion to Recuse.
 3
   In Hazel-Atlas Glass Co v. Hartford-Empire Co., 322 U.S. 772, the Supreme Court addressed the awesome
 injustice of attorneys perpetrating a “scheme” to defraud litigants and Government agencies:
        “Every element of the fraud here disclosed demands the exercise of the historic power of equity to
       set aside fraudulently begotten judgments. This is not simply a case of a judgment obtained with
       the aid of a witness who, on the basis of after-discovered evidence, is believed possibly to have
       been guilty of perjury. Here, even if we consider nothing but Hartford's sworn admissions, we find
       a deliberately planned and carefully executed scheme to defraud,” (by attorneys/officers of the
       court), “not only the Patent Office but the Circuit Court of Appeals.” [Emphasis added.]
 4
    Per FRE 201(c)(2), I request the Court judicially notice the attached Exh. B “10 Step Program used by
 IRS/DoJ to Enforce the Income Tax on Nontaxpayers”, with accompanying documentation. It is
 incorporated fully herein by reference.
 5
    The Court is requested to judicially notice, per FRE 201(c)(2), these published claims by ranking IRS
 leaders,
    -- “Each year American taxpayers voluntarily file their tax returns and make a special effort to pay the
    taxes they owe." Johnnie M. Walker, IRS Commissioner, 1971, Internal Revenue 1040 Booklet. And
    --"Our tax system is based on individual self-assessment and voluntary compliance." Mortimer Caplin,
    IRS Commissioner, 1975 Internal Revenue Audit Manual. And
    --"The IRS's primary task is to collect taxes under a voluntary compliance system." Jerome Kurtz, IRS
    Commissioner, 1980 Internal Revenue Annual Report. And
    --"... Encourage and achieve the highest possible degree of voluntary compliance... " Harold M.
    Browning, IRS District Director, Hawaii, 1984. And
    --"Let's not forget the delicate nature of the voluntary compliance tax system... " Lawrence Gibbs, IRS
    Commissioner, Las Vegas Review Journal, May 18, 1988. And
    -- "We don't want to lose voluntary compliance... We don't want to lose this gem of voluntary
    compliance." Fred Goldberg, IRS Commissioner, Money magazine, April, 1990. By so stating, Goldberg
    confirmed the sworn 1953 testimony of Dwight E. Avis, head of the Alcohol and Tobacco Tax Division
    of the Bureau of the Internal Revenue before the House Ways and Means Committee of the Eighty-Third
    Congress:

 18-CR-00039 Amended Motion to Recuse The Hon. William E. Smith                                      Page 2
Case 1:18-cr-00039-WES-LDA Document 51 Filed 12/28/20 Page 3 of 17 PageID #: 666




      IRS has repeatedly conceded that 26 U.S.C §6020(b) has no application to the income tax.6

 IRS’ all-controlling Individual Master File software was built to precisely conform to those two

 limitations. Hence, to enforce the voluntary income tax, IRS attorneys have authorized commission

 of surreptitious computer fraud to circumvent the program restrictions written into their IMF

 software, to generate the appearance of controversies cognizable to United States courts and to

 compel nontaxpayers into litigation.7 But, since no government officer is authorized to commit

 crimes to enforce the law,8 (such as by IRS’ invariable falsification of records), ipso facto,

 Congress imposed no duty on nontaxpayers to file.

 Standard for Recusal
 A judge must decide a recusal motion by asking “how things appear to a well-informed, thoughtful

 observer.” And "(p)ublic confidence in the courts (requires) that such a question be disposed of at

 the earliest possible opportunity." In re Union Leader Corp., 292 F.2d 381, 384 (1st Cir.), cert.

 denied, 368 U.S. 927, (1961). As noted above, the statutory provision requires that a judge "shall




    --"Let me point this out now: Your income tax is 100 percent voluntary tax, and your liquor tax is 100
    percent enforced tax. Now, the situation is as different as night and day."
 6
   The authority to perform substitutes for return are discussed in IRM 5.1.11.6.7 and elsewhere, which
 authority is strictly limited to matters involving “employment, excise and partnership taxes”. [Link here:
 http://www.irs.gov/irm/part5/irm_05-001-011r-cont01.html, scroll down to 5.1.11.6.7 “IRC 6020(b)
 Authority”.] The Privacy Impact Assessment IRS issues concerning 6020(b) precisely confirms that
 limitation. [Link here: http://www.irs.gov/pub/irs-pia/auto_6020b-pia.pdf] In the Revenue Officer’s
 Training Manual, (Unit 1, Page 23-2) IRS concedes: “The IRM restricts the broad delegation shown in
 figure 23-2… to employment, excise and partnership tax returns because of constitutional issues”.
 7
   Since IRS knows “the revenue laws are a code or system in regulation of tax assessment and collection,
 which relate to taxpayers and not to nontaxpayers,” and that “the latter are without their scope” per
 Bartell v. Riddell, 202 F. Supp. 70 - Dist. Court, SD California 1962, IRS uses the institutionalized record
 falsification scheme to create the appearance of “deficiencies”, thereby bringing nontaxpayers by fraud
 within the scope of laws applicable only to taxpayers.
 8
   “The Eighteenth Amendment has not, in terms, empowered Congress to authorize anyone to violate the
 criminal laws of a State. And Congress has never purported to do so. The terms of appointment of federal
 prohibition agents do not purport to confer upon them authority to violate any criminal law. Their superior
 officer, the Secretary of the Treasury, has not instructed them to commit crime on behalf of the United
 States. It may be assumed that the Attorney General of the United States did not give any such instruction.”
 Olmstead v. United States, 277 U.S. 438, Brandeis, J., dissent.

 18-CR-00039 Amended Motion to Recuse The Hon. William E. Smith                                      Page 3
Case 1:18-cr-00039-WES-LDA Document 51 Filed 12/28/20 Page 4 of 17 PageID #: 667




 disqualify himself in any proceeding in which his impartiality might reasonably be questioned."

 28 U.S.C. § 455(a). In the First Circuit, “we deem it of first importance that courts must not only

 be, but must seem to be, free of bias or prejudice.” In re United States, 666 F. 2d 690 - 1st Circ.

 1981. Noting that the purpose of section 455(a) is to promote public confidence in the integrity of

 the judicial process, the Supreme Court has held that such confidence “does not depend upon

 whether or not the judge actually knew of facts creating an appearance of impropriety, so long as

 the public might reasonably believe that he or she knew.”9 Further, the Court taught: “The alleged

 bias and prejudice to be disqualifying must stem from an extrajudicial source… other than what

 the judge learned from his participation in the case.” See United States v. Grinnell Corp., 384 U.S.

 563 (1966).

 SEVEN (7) FACTUAL ALLEGATIONS and DERIVED INFERENCES

 Since a charge of partiality must be supported by a factual basis, per United States v.

 Mirkin, 649 F.2d 78, 82 (1st Cir. 1981), I present the following facts (and inferences derived

 therefrom) to a candid world, justifying recusal of The Hon. Judge William E. Smith.

       FACT 1. Smith testified as to his personal knowledge of disputed evidentiary facts
       (from an extra-judicial source)
 During the Zoom hearing on December 3, 2020, I requested that Mr. Smith order Mr. West, (the

 counsel appointed to represent me), to provide to me his explicit professional advice as to the

 merits of my proposed defense, which is derived (as shown above) from my discovery of IRS’

 systemically falsified records concerning me and 2009. As I noted to Judge Smith in the hearing,

 [See Hearing Transcript, Pg. 17, et seq.], Mr. West has NEVER provided his professional advice

 to me regarding both 1.) the accuracy of the evidence I have accumulated from IRS records and




 9
     Liljeberg v. Health Services Acquisition Corp., 486 U.S. 847 (1988).

 18-CR-00039 Amended Motion to Recuse The Hon. William E. Smith                               Page 4
Case 1:18-cr-00039-WES-LDA Document 51 Filed 12/28/20 Page 5 of 17 PageID #: 668




 presented to him, and 2.) what impact IRS’ falsified records should have on the plea agreement he

 negotiated for me with the DoJ, or on MY CLAIM of ACTUAL INNOCENCE.

 Despite the fact no evidence appears in the record showing the results of Mr. West’s many-month-

 long supposed study of the evidence from IRS’ records, and despite my sworn claim that Mr.

 West has refused to share with me his complete, full professional opinion on the plausible

 defense I have requested he present on my behalf, Judge Smith literally testified, contradicting

 me on that subject during the hearing. While George West stood mute, (as obviously agreed by the

 attorneys in advance), Mr. Smith testified as to the interaction between me and West, as follows:

    B. Schofield: There's three core issues that I've been trying to discuss with Mr. West, and
    I need and request his detailed, conscientious research and professional opinion regarding
    the merits of the defense I asked him to present. And he's refused or negated to do that.
    And the documents that he filed as exhibits in this motion outline the fraud that I
    discovered, the three core issues, and I have not received an opinion from him on any of
    that material. And I would ask the Court to have Mr. West render an opinion. He's been
    paid to represent me for the past however many years it is, and I've yet to get his opinion
    on any of the material that I've submitted to him. And I have no -- I did not ask Mr. West
    to file a motion to dismiss himself. That's the last thing that I wanted to see happen. I'm not
    in a position to represent myself, and Mr. West and I have had several Zoom meetings over
    the contents of the declaration that was filed, and I've yet to receive an opinion from him
    as to his findings on it. So –
    W.E. Smith: “Well, frankly, I don't think that's correct. I mean, it sounds to me like you
    have presented a number of things to Mr. West -- theories that you have, motions that you
    want and so forth -- and he's told you unequivocally that he doesn't feel he can file those
    things. That's what I'm getting out of this.”
    B. Schofield: “That's not true, sir. That's not true. That's not true at all.”
    W.E. Smith: “Well, it's pretty clear to me that's what's going on here. I mean, I've done --
    you know, this isn't my first rodeo, Mr. Schofield. I know what's going on in this case,
    okay, and that's what's going on. You want to present certain motions, you want to perhaps
    withdraw your plea of guilty, and Mr. West doesn't feel that he can do that and comply
    with the rules that govern practice in this court. That's what's going on, okay. Now, you're
    telling me he hasn't told you that. I have a hard time believing that, frankly. I think he has
    told you that. And it's as simple as that. I don't think it's really any more complicated.” [See
    December 3, 2020 Hearing Transcript, Pg. 17, et seq.]



 18-CR-00039 Amended Motion to Recuse The Hon. William E. Smith                                  Page 5
Case 1:18-cr-00039-WES-LDA Document 51 Filed 12/28/20 Page 6 of 17 PageID #: 669




    Declaration, Specific to “FACT 1.”:
 In response to Mr. Smith’s testimony of the discussions I have had with Mr. West, outside the
 Court, I declare under penalty of perjury that
     George A. West stood mute during the portion of the hearing when Mr. Smith testified
      concerning Mr. West’s refusal to fully present to me his professional advice concerning
      the evidence I had discovered and had presented to West for his conscientious study
      and use in my defense.

     During that portion of the hearing, Mr. Smith never asked Mr. West ANYTHING of
      his interactions with me, hence the attorneys had agreed previous to the hearing, in
      extra-record fashion, that Smith would testify to West’s position and his
      communication with me, and that George West would stand mute.

     Mr. West has NEVER provided to me his full, complete professional advice, in writing
      or otherwise, as to 1.) the accuracy, efficacy and viability of the evidence IRS provided
      to me of their falsified records concerning me and 2009, or as to 2.) the impact of that
      fraud on my plea agreement and on MY CLAIMS OF ACTUAL INNOCENCE.

     Mr. West fabricated in his Motion to Withdraw a claimed “inability to communicate
      with me,” which Mr. West NEVER communicated to me.

     Mr. West NEVER stated to me that he had a “duty to comply with the rules that govern
      practice in courts”, which Judge Smith fabricated then held to supposedly preclude
      West from presenting a vigorous defense based on the evidence I have uncovered of
      the institutionalized IRS record falsification program.

     Judge Smith displayed a level of personal knowledge of my relationship with Mr. West
      which did NOT arise from record evidence before the Court.

     Mr. Smith did not learn from any document in the record his knowledge divulged
      during the hearing concerning my discussions with Mr. West and his failure/refusal to
      provide a full discussion of the value of the IRS record falsification program as applied
      to me; nor did Mr. Smith learn from any filed document any alleged “duty” West owed
      to the Court preventing his vigorous defense of me based on the program.

     The personal knowledge Mr. Smith revealed, concerning the relationship between Mr.
      West and me arose from “extra judicial sources”, i.e., private conversations between
      Messrs. Smith and West.

     On December 17, 2020, during another remote hearing, Mr. Smith again reiterated his
      fabrication on behalf of the mute George West that he supposedly can’t pursue the


 18-CR-00039 Amended Motion to Recuse The Hon. William E. Smith                             Page 6
Case 1:18-cr-00039-WES-LDA Document 51 Filed 12/28/20 Page 7 of 17 PageID #: 670




        defense I have asked him to study and present, based on this bald claim by The Hon.
        William F. Smith: “He can’t do that, okay? And it is unlikely you could get another
        lawyer to do that.”
 Any reasonable person, apprised of a.) Mr. West’s refusal to provide me his full professional

 advice concerning the viability of the defense I discovered, apprised of b.) Mr. Smith’s defense of

 the mute West’s refusal to communicate with me, apprised of c,) West’s fabrication of an inability

 to communicate with me which he NEVER told me about, apprised of c.) Judge Smith’s fabrication

 and testimony of a claimed but unarticulated/unidentifiable duty Mr. West supposedly “owes to

 the court” preventing him from presenting the IRS record falsification program as justifying

 dismissal of this case, and apprised of d.) Mr. Smith’s false testimony concerning the intercourse

 between Mr. West and me, would understand Mr. Smith’s behavior reveals “extra judicial source”

 knowledge and displays a deep-seated favoritism to the Government and antagonism to me that

 would render his fair judgment in this case IMPOSSIBLE.

    FACT 2. Judge Smith and George West are engaged in obstructing my defense
 I contend that Judge Smith agreed extra-judicially with Mr. West, before the hearing on December

 3, 2020, for Mr. Smith to fabricate a pretended, amorphous, undefined “duty to the court” to justify

 West’s refusal to provide me his full professional advice as to the viability of the defense I

 discovered arising from IRS’ institutionalized record falsification program. No such “duty” exists

 precluding appointed counsel from studying evidence a government agency falsified records

 concerning an American, or from providing his professional advice to a defendant as to the

 viability of that evidence, or from vigorously presenting evidence of an outrageous government

 scheme on a victim’s behalf. Any impartial observer, watching the Honorable Judge fabricate a

 pretended “duty” for his mute fellow attorney, as colorable justification for the mum attorney’s

 refusal to advise his client of the merits of a proposed plausible defense, could VERY reasonably

 question Mr. Smith’s impartiality in this case.

 18-CR-00039 Amended Motion to Recuse The Hon. William E. Smith                               Page 7
Case 1:18-cr-00039-WES-LDA Document 51 Filed 12/28/20 Page 8 of 17 PageID #: 671




 Inference: Judge Smith will fabricate a “duty to file”, in the teeth of overwhelming evidence.
 A judge who would justify the refusal of appointed counsel to provide a lay defendant that

 counsel’s full professional advice as to a proposed plausible defense, by colluding with the counsel

 to fabricate a pretended “duty to the Court” that does not exist,10 will likely fabricate a “duty to

 file income tax returns”. But, since IRS Commissioners claim Congress did not impose any “duty”

 upon nontaxpayers to file income tax returns (as proven by the evidence adduced above and by the

 existence of the IRS record falsification program), a reasonable person aware of Mr. Smith’s

 fabrication of a nonexistent “duty to the court” supposedly owed by Mr. West, could infer Mr.

 Smith will also fabricate a nonexistent “duty to file”, in defiance of overwhelming evidence that

 no such duty exists.

 In the context of the income tax, fabrication of one “duty” by Mr. Smith, (likely leading to the

 presumption/fabrication of a “duty to file”) displays such a deep-seated favoritism toward the

 Government record falsification program, and antagonism to justice, proving fair judgment in this

 case by Mr. Smith is IMPOSSIBLE.

           Declaration in Support of this Inference
       Under penalty of perjury, and in reliance upon the public record evidence cited above from
       various IRS Commissioners (See Footnote 5.), from IRS internal documentation, (See
       Footnote 6.) and from the existence of the scheme to falsify federal records concerning me,
       I agree that Congress never imposed a “duty to file” anything on most Americans.
       FACT 3. Mr. Smith and Mr. West are obstructing a post-conviction ineffective
       assistance of counsel claim.
 The attorneys, led by the Hon. Judge Smith, are seeking to obstruct and preempt my ability to

 present a post-conviction ineffective assistance of counsel claim, after first obstructing

 adjudication of the evidence I discovered that IRS fabricated records concerning me to justify this




 10
      Smith: “He can’t do that, okay?”

 18-CR-00039 Amended Motion to Recuse The Hon. William E. Smith                                Page 8
Case 1:18-cr-00039-WES-LDA Document 51 Filed 12/28/20 Page 9 of 17 PageID #: 672




 prosecution.11 Attorneys Smith and West know that, on appeal, binding precedent would require

 me to prove that 1.) Mr. West’s refusal to defend me fell below the objective standard of

 reasonableness, and that I would have to prove actual prejudice resulted from his deficient

 work/research, i.e., that the outcome would have been different. See Cullen v. Pinholster, 563 U.S.

 170, 2011. And both attorneys are aware that a strong presumption exists that Mr. West “acted

 reasonably considering all the circumstances.” Strickland v. Washington, 466 U.S. 668, 1984.12

 Hence, Mr. Smith has already fabricated for Mr. West a colorable bar to any future ineffective

 assistance claim I might raise by Smith’s false inference Mr. West has made all significant

 decisions in the exercise of reasonable professional judgment, within the permissible range of

 competency, even though West refuses to communicate with me his full, explicit advice on the

 evidence I have presented to him, and its impact on this case, (and even though Mr. Smith can’t

 articulate any overriding “duty to the court” supposedly preventing West from vigorously

 presenting the defense I propose, based on falsified IRS records).

 But, I contend that when an attorney unilaterally cuts off all communication with a defendant on

 a plausible defense requested by the defendant, baselessly fabricates and claims extra-judicially to

 a judge he is supposedly having communication problems with his ‘client’ with whom he refuses

 to communicate, refuses to provide full professional advice as the merits of a plausible defense

 proposed by the defendant, then colludes with the presiding judge to fabricate a pretended, but

 undefined, duty to comply “with the rules that govern practice before the court” [See Hearing

 Transcript, December 3, 2020, Pg. 16, Line 16], supposedly precluding the defense proposed, the


 11
    At no time has either Mr. West, Mr. Smith, DoJ Attorney O’Donnell or DoJ Attorney Hebert even
 mentioned the extensively falsified IRS records concerning me and 2009.
 12
    To overcome the strong presumption that counsel has acted competently, a defendant must show that
 counsel failed to act "reasonabl[y] considering all the circumstances," Strickland, at 688, and must prove
 the "reasonable probability that, but for counsel's unprofessional errors, the result of the proceeding would
 have been different," id., at 694.

 18-CR-00039 Amended Motion to Recuse The Hon. William E. Smith                                       Page 9
Case 1:18-cr-00039-WES-LDA Document 51 Filed 12/28/20 Page 10 of 17 PageID #: 673




  attorneys have colluded extra-judicially to create a record barring an ineffective assistance of

  counsel claim by their victim.

  This is novel misconduct. Any reasonable person apprised of the actions of Judge Smith in this

  case to date, could reasonably question his impartiality, i.e., any reasonable person, apprised of

  Mr. Smith’s efforts to subvert an ineffective assistance of counsel claim after the conviction he is

  engineering, could reasonably question Mr. Smith’s impartiality.

        FACT 4. Mr. Smith knows fabrication of evidence by a government agency (IRS) not
        only is a violation of my rights, it also prohibits a court from granting any relief to
        the agency
 Mr. Smith, Mr. West, Mr. O’Donnell and Ms. Hebert are aware of this binding precedent of the

 First Circuit:

        “Although constitutional interpretation occasionally can prove recondite, some truths are
        self-evident. If any concept is fundamental to our American system of justice, it is that
        those charged with upholding the law are prohibited from deliberately fabricating evidence
        and framing individuals for crimes they did not commit. Actions taken in contravention of
        this prohibition necessarily violate due process (indeed, we are unsure what due process
        entails if not protection against deliberate framing under color of official sanction). Thus,
        we resist the temptation to expound needlessly upon the first element in the qualified
        immunity catechism and simply pronounce that requirement satisfied.” Limone v. Condon,
        372 F. 3d 39, 1st Circ. 2004.
  Further,
        “All courts which have directly confronted the question agree that the deliberate
        manufacture of false evidence (by the Government) contravenes the Due Process
        Clause”.13
  Judicial agreement on the subject includes ten circuits, and none departs from the rule, stated

  succinctly: “Anyone who acts on behalf of the government should know that a person has a

  constitutional right not to be ‘framed’”.14 Moreover, every involved attorney knows that

  government attorneys also cannot knowingly USE the fruit of falsified government records in any


  13
       Whitlock v. Brueggemann, 682 F.3d 567, 585 (7th Cir. 2012), cert. denied 133 S.Ct. 981 (2013).
  14
       Devereaux v. Abbey, 263 F.3d 1070, 1084 (9th Cir. 2001).

  18-CR-00039 Amended Motion to Recuse The Hon. William E. Smith                                        Page 10
Case 1:18-cr-00039-WES-LDA Document 51 Filed 12/28/20 Page 11 of 17 PageID #: 674




  manner.15 And, the attorneys are all aware of the Supreme Court’s holding that 'fraud vitiates

  everything.”16

  Mr. Smith has been fully apprised of the existence of the IRS record falsification program by his

  extra-judicial conversations with Mr. West, as proven from his extra-judicial collusion with the

  silent West to fabricate a pretended “duty to the court” supposedly preventing West from

  presenting evidence of that program in my defense, and from Smith’s concession during the

  December 3, 2020 hearing that he “took a quick look at” documents I wrote that West filed

  outlining the IRS scheme. [See Hearing Transcript, December 3, 2020, Pg. 13, Line 20] Yet,

  neither Mr. Smith, Mr. West, Mr. O’Donnell nor Ms. Hebert have EVER MENTIONED IRS THE

  PROGRAM ON THE RECORD, and clearly Mr. Smith will never adjudicate it if he can avoid it,

  as he telegraphed in his recent hearings.

          Declaration, Specific to FACT 4:

  Judge Smith is requested to take judicial notice of the following facts and evidence:

  IRS falsified digital and paper records concerning me to fabricate the appearance I supposedly owe

  a deficiency to the Treasury, which I do not owe, absent the falsified IRS records.17 Specifically,

  I contend under oath that IRS framed me by falsifying federal digital and paper records to reflect

  1.) its pretended receipt of a return FROM ME concerning 2009 on August 25, 2011, which does

  not exist, and to reflect 2.) IRS’ pretended preparation of a substitute 1040A income tax return on

  September 12, 2011. No such documents exist; no such thing occurred.18 And Mr. West has stated

  Ms. Hebert will confirm those manipulations of the IMF record concerning me.



  15
     Silverthorne Lumber Co. v. United States, 251 U.S. 385, 392 (1920), Holmes, J., and see 18 U.S.C. §1001.
  16
     U.S. v Throckmorton, 98 U.S. 61 (1878).
  17
     See “Ten Step Program….”, Exh. B, for general details of the program.
  18
     For evidence, see Exh. A, sworn Declaration of Robert A. McNeil appended hereto, and to Provisional
  Motion to Withdraw Plea, filed contemporaneously with this Rule 455 Motion to Recuse.

  18-CR-00039 Amended Motion to Recuse The Hon. William E. Smith                                    Page 11
Case 1:18-cr-00039-WES-LDA Document 51 Filed 12/28/20 Page 12 of 17 PageID #: 675




  George A. West is fully aware of the program, has communicated it to Mr. Smith, and is colluding

  to obstruct adjudication of the program/scheme.

       FACT 5. Mr. Smith KNOWS, or should have known, Mr. O’Donnell and Ms. Hebert
       are knowingly using the fruit of falsified IRS records to continue this prosecution
  The DoJ’s failure to reveal to me and to the indicting grand jury the exculpatory evidence of the

  existence of the IRS record falsification program, is “outrageous government misconduct”

  sufficient to justify withdrawing my plea, and to dismiss this case. Tax Division head PDAAG

  Richard Zuckerman is aware the IRS record falsification program exists,19 yet relentlessly conceals

  it and uses its fruit. And, incredibly, he explicitly counsels his prosecutors to prevent IMF records

  from entering cases in criminal trials,20even though they contain exculpatory evidence.

  Zuckerman surrogates Hebert and O’Donnell had a duty to learn of the underlying record

  falsification scheme even if they claim personal ignorance.21 Hebert and O’Donnell are imputed

  by law to know that the IRS systematically falsified digital records concerning me, and paper


  19
     The AG appeared and filed documents in each of the following Class cases complaining of the IRS record
  falsification program: 14-0471 Ellis v. Commissioner, et al; 15-1288 McNeil v. Commissioner, et al; 15-
  2039 DePolo v. Ciraolo-Klepper, et al; 16-0420 Dwaileebe v. Martineau, et al; 16-1053 Crumpacker v.
  Ciraolo-Klepper, et al; 16-1384 Morris v. McMonagle, et al; 16-1458 McGarvin v. McMonagle, et al; 16-
  1768 Podgorny v. McMonagle, et al; 16-2089 DeOrio v. Ciraolo-Klepper, et al and 17-00034 Ford v.
  Ciraolo-Klepper, et al.
  20
     Incredibly, in the DoJ’s 2001 Criminal Tax Manual, Section 40.03[9][c] the Agency directly instructs
  United States prosecuting attorneys to avoid entering the (falsified) IMF records into evidence in court
  hearings. Instead, the DoJ explicitly advises prosecutors to substitute IRS’ so-called “self-authenticating”
  (and also falsified) certificates concerning the IMF records, when cases go to trial:
       “Admissibility of IRS Computer Records. The introduction of the actual Individual Master File
       (IMF) transcript of account through a witness can open the witness to cross-examination by the
       defense about every code and piece of information contained in the transcript. In order to avoid
       this problem, it may be wiser to simply offer IRS computer records at trial in the form of
       Certificates of Assessments and Payments, certified documents reflecting tax information
       kept on file at the IRS.” [Emphasis added.]
       Link here: https://www.justice.gov/sites/default/files/tax/legacy/2006/02/28/40ctax.pdf
  As shown in the attached Exh. A Declaration of forensic accountant Robert A. McNeil, the IRS also created
  falsified Certificates concerning me and 2009, in addition to falsifying its digital records.
  21
     See US v. Andrews, 532 F. 3d 900- Court of Appeals, D.C. Circuit 2008: "Hence, to comply with Brady,
  the individual prosecutor has a duty to learn of any favorable evidence known to others acting on the
  government's behalf in the case.' In re Sealed Case, 185 F.3d at 892,Court of Appeals, D.C. Circuit 1999
  (quoting Kyles v. Whitley, 514 U.S. 419, 437).

  18-CR-00039 Amended Motion to Recuse The Hon. William E. Smith                                     Page 12
Case 1:18-cr-00039-WES-LDA Document 51 Filed 12/28/20 Page 13 of 17 PageID #: 676




  certifications based thereon,22 and had a duty to disclose the exculpatory evidence of the existence

  of the institutionalized IRS record falsification scheme to defendants (and grand juries) in criminal

  trials.23 But AUSAs Hebert and O’Donnell did NOT provide to me, or to the Court, or to the grand

  jury indicting me, the evidence I only discovered post-plea, which proves that the IRS fabricated

  falsified IMF records and certifications concerning me, as the IRS does to justify instigating

  criminal prosecutions of all “non-filers” accused of income tax crimes.

  Messrs. Smith and West are aware of the failure/refusal of the involved AUSAs to present to the

  indicting grand jury, to me and to the Court evidence of the existence of the IRS program from

  which this case arose. By refusing to present that evidence, the attorneys are committing an

  ongoing violation of Brady v. Maryland, (373 U.S. 83) in the face of this Court. Further,

          “Attorney fraud calls into question the integrity of the judiciary and erodes public
          confident in the fairness of our system of justice. Accordingly, where an attorney
          embarks on a scheme to … intentionally conceal documents, extrinsic fraud
          constituting a fraud upon the court occurs.” Chewning v. Ford Motion Co., 354 S.C.
          72, 2003.24
  So, Mr. Smith KNOWS, or should have known, that Mr. O’Donnell and Ms. Hebert are

  committing ongoing Brady violations, (and are likely personally liable for their misconduct).25

  Again, any woman or man of good will, apprised of Mr. Smith’s conduct in this case favoring,

  shielding and prolonging the executive branch record falsification program being used against me,



  22
     See United States v. Beers, 189 F.3d 1297, 1304 (10th Cir.1999) “Information possessed by other
  branches of the government, including investigating officers, is typically imputed to the prosecutors of the
  case”. United States v. Jennings, 960 F.2d 1488, 1490 (9th Cir. 1992) (“[t]his personal responsibility cannot
  be evaded by claiming lack of control over the files … of other executive branch agencies”).
  23
     Thus, a defendant’s due process right to a fair trial is violated when any Government actor or agent
  withholds material evidence favorable to the defendant, irrespective of any knowledge on behalf of the
  prosecuting attorney. See United States v. Beasley, 575 F.2d 626, 632 (5th Cir. 1978) (“The duty of
  disclosure affects not only the prosecutor, but the Government as a whole, including its investigative
  agencies.”).
  24
     If I could discover it, the government attorneys should have; and since I have presented it, Mr. Smith
  should have at least feigned interest.
  25
     See Limone v. Condon, 372 F. 3d 39, (2004).

  18-CR-00039 Amended Motion to Recuse The Hon. William E. Smith                                      Page 13
Case 1:18-cr-00039-WES-LDA Document 51 Filed 12/28/20 Page 14 of 17 PageID #: 677




  could reasonably question his impartiality.

     FACT 6. In the last hearing, Mr. Smith telegraphed to the candid world he will
     vindictively sentence me to 45 years in prison if I attempt to withdraw my plea, even
     though it was unwittingly based on falsified federal records created by and used by
     the Government.
  I have respectfully requested Mr. West present to me and to the Court his detailed, full professional

  opinion as to the defense I discovered. But to undercut my request to West, Mr. Smith held that

  the mute West has some unidentified, unidentifiable duty compelling him to refrain from providing

  his professional advice concerning the accuracy of the evidence I discovered, and the applicability

  of the IRS record falsification program to MY CLAIM OF ABSOLUTE INNOCENCE.

  Specifically, in the most recent hearings on December 3rd and on December 17th, 2020, Mr. Smith

  ignored every request I made seeking affirmation of the validity of the defense I have discovered,

  as discussed partially between me and my counsel, and that it be vigorously presented for

  adjudication. But in fact, that defense remains unmentioned in the record by Mr. West, Mr. Smith,

  Mr. O’Donnell and Ms. Hebert. Further, Mr. Smith telegraphed to the Government attorneys and

  all concerned that if I withdraw my plea and proceed with the defense I seek to raise, he will agree

  to imprison me for 45+ years.

  Any reasonable person apprised of the facts that I have been threatened by Judge Smith with a ten-

  fold increase in prison sentence if I withdraw my plea and seek adjudication of the record

  falsification program from which this prosecution arose, after having been stripped of counsel by

  agreement of Messrs. Smith & West, and having never received any advice from Mr. West

  regarding the falsification of IRS records concerning me, could reasonably conclude that such

  threat draws into question yet again Mr. Smith’s impartiality. The vindictive sentence he has

  instructed the attorneys to seek, is yet another reason to question his impartiality in this case.




  18-CR-00039 Amended Motion to Recuse The Hon. William E. Smith                                 Page 14
Case 1:18-cr-00039-WES-LDA Document 51 Filed 12/28/20 Page 15 of 17 PageID #: 678




        Fact 7. By Colluding with executive branch attorneys, Mr. Smith is warring against
        the principal of separation of powers and the judicial integrity rationale.
        “Courts are to be considered as the bulwarks of a limited Constitution against legislative
        encroachments.” So, “[L]iberty can have nothing to fear from the judiciary alone, but
        would have everything to fear from its union with either of the other departments…
        notwithstanding a nominal and apparent separation.” Federal Papers, No. 78, Hamilton.
  As shown above, Mr. Smith appears to impartial observers to be obstructing adjudication of the

  executive branch record falsification program from which this case arose. He appears to be

  bringing to

        “the point of extinction the vital function… that the judiciary avoid even the slightest
        appearance of sanctioning illegal government conduct. This rejection of ‘the imperative of
        judicial integrity,’ Elkins v. United States, 364 U. S. 222 (1960), openly invites "[t]he
        conviction that all government is staffed by . . . hypocrites[, a conviction] easy to instill
        and difficult to erase.”26 When judges appear to become "accomplices in the willful
        disobedience of a Constitution they are sworn to uphold," Elkins v. United States,
        supra at 364 U. S. 223, we imperil the very foundation of our people's trust in their
        Government on which our (republic) rests. See On Lee v. United States, 343 U. S. 758-759
        (1952) (Frankfurter, J., dissenting)
  By refusing to even mention, let alone adjudicate the existence of the falsified executive branch

  records upon which this case is based, Mr. Smith is sawing off the very branch on which he sits.

  He must recuse.
  Relief Requested
  As an initial matter, I request the Court notice I am filing contemporaneously with this Motion a

  Motion for Temporary Appointment of EFFECTIVE Counsel to advise me as to the useability and

  impact on this case of the record falsification program revealed by IRS’ digital and paper records

  concerning me and 2009.

  Next, I move the Court to rule on this motion prefatory to any others I file by the December 24,

  2020 deadline Mr. Smith imposed for filing of motions, since this recusal motion should be




  26
       The Exclusionary Rule and Misconduct by the Police, Paulson, 52 J.Crim.L.C. & P.S. 255, 258 (1961).

  18-CR-00039 Amended Motion to Recuse The Hon. William E. Smith                                   Page 15
Case 1:18-cr-00039-WES-LDA Document 51 Filed 12/28/20 Page 16 of 17 PageID #: 679




  adjudicated first by Mr. Smith. Then, should Mr. Smith improperly deny this motion, I request a

  stay to allow necessary appeal to the First Circuit.

  Finally, based on the FACTS, inferences derived from those facts, and the sworn Declarations

  appended hereto, I move the Hon. Judge William E. Smith to recuse himself post-haste from this

  case.

  Respectfully presented,




  _______________________________
  Billie-Russell: Schofield
  c/o 42 Trout Brook Lane
  Hope, Rhode Island and Providence Plantations, [near 02831]
  Email: 83a@protonmail.com
  Phone: 508-287-3880




  18-CR-00039 Amended Motion to Recuse The Hon. William E. Smith                         Page 16
Case 1:18-cr-00039-WES-LDA Document 51 Filed 12/28/20 Page 17 of 17 PageID #: 680




                                    CERTIFICATE of SERVICE
  I certify that on December 24, 2020, I electronically filed the foregoing document(s) and that they
  are available for viewing and downloading from the Court’s CM/ECF system, and that the
  participants in the case that are registered CM/ECF users will be served electronically by the
  CM/ECF system. I further certify that a copy of the foregoing document(s) was [hand delivered or
  mailed via U.S. Mail or other carrier] to the person(s) listed below. This is to certify that a copy of
  the foregoing “AMENDED MOTION PURSUANT TO 28 U.S.C. §455(a) TO RECUSE THE
  HON. WILLIAM SMITH with Declarations in Support” was served via United States Mail on
  or about December 24, 2020 to:

  Mr. William P. Barr
  United States Attorney General
  Department of Justice
  950 Pennsylvania Ave. NW
  Washington, D.C. 20530

  Mr. Richard E. Zuckerman
  Deputy Assistant Attorney General
  Tax Division
  U.S. Department of Justice
  950 Pennsylvania Ave., NW
  Washington, D.C. 20530
  Billie-Russell: Schofield



  ________________________________
  Billie-Russell: Schofield




  18-CR-00039 Amended Motion to Recuse The Hon. William E. Smith                                 Page 18
